Citation Nr: 1535424	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-19 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a disability manifested by acid reflux.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1995 to December 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board; a transcript of the hearing has been associated with the record.  

In April 2015, the Veteran submitted additional evidence in the form of VA outpatient records and statements of family and a friend, which was accompanied by a waiver of initial RO consideration of the evidence in accordance with 38 C.F.R. § 20.1304.  

The claims of entitlement to service connection for a low back disability, headaches, and a disability manifested by acid reflux require further development before being decided on appeal.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  Conversely, the Board is going ahead and deciding the remaining claim for bilateral knee disability.


FINDING OF FACT

There is no competent and credible evidence the Veteran has bilateral knee disability, including especially because of his military service.  



CONCLUSION OF LAW

Service connection for bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  According to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service-connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ideally VCAA notice should be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2008.  The Veteran was duly notified of the evidence needed to substantiate this claim of entitlement to service connection for bilateral knee disability, also informed that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records.  Also, with his authorization, VA would obtain any non-Federal records on his behalf.  The notice also not only included the elements of establishing his entitlement to service connection, but also discussed the "downstream" disability rating and effective date elements of the claim. 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2015 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of service connection for a bilateral knee disability, and noted the elements to substantiate the claim found lacking (such as a current diagnosis of the disability and the relationship between a diagnosed disability and his service).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed bilateral knee disability, particularly insofar as its purported relationship with his military service.  No pertinent outstanding evidence was identified by the Veteran or his representative, with the possible exception of medical records that may have incorporated the Veteran's knee complaints to his private doctor (the record therefore was held open for the Veteran to secure them, but he did not submit them, although it is noted that his private medical records from Gonzaba Medical Group have been received).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither the representative nor the Veteran has suggested any deficiency in the conducting of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the RO sought to obtain the Veteran's available service treatment records (STRs), pertinent post-service VA treatment records, and private treatment records from Gonzaba Medical Group that were identified by the Veteran.  In regard to the STRs, in a March 2009 VA Memorandum the RO rendered a Formal Finding of the Unavailability of Service Treatment Records.  All procedures to obtain the service records for the Veteran had been correctly followed, and all efforts to obtain the needed military information had been exhausted; further attempts were determined to be futile, and based on these facts the records were deemed not available.  It was noted that the RO had requested records from the National Personnel Records Center (NPRC), which had informed the RO in June and December 2008 that searches for the records were unsuccessful and that it was not known what had happened to them.  The Veteran has been apprised of the NPRC's response, including in correspondence dated in March 2009.  He has been given an opportunity in letters dated in February 2008, June 2008, and March 2009 to submit any copies of STRs in his personal possession, also instructed to submit any information that could help to reconstruct the missing service records, and told as well that he may try and compensate for these missing records with any alternative forms of evidence such as buddy statements.  In short, all efforts to obtain the needed information had been exhausted, and further attempts would have been futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).

The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  To this end, VA must advise the Veteran of his right to support his claim and try and compensate for this missing evidence by submitting alternate sources of evidence, including service treatment or personnel records or lay evidence such as "buddy" affidavits or statements.  Id.; see also 38 C.F.R. § 3.159(e); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty also includes the obligation to search for alternative records, such as by having the Veteran complete and return VA Form 13055 allowing for the search for evidence from the National Archives and Records Administration (NARA) or for extracts or other evidence from the Surgeon General's Office (SGO)).

The Board must also point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law  does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

As will be discussed, the Veteran has failed his initial pleading burden of showing he has bilateral knee disability.  Obviously then, absent this required showing, there necessarily cannot be any linkage between this, for all intents and purposes, nonexistent disability and his military service.  Partly for this reasons VA has not conducted a contemporaneous medical inquiry in connection with this claim on appeal.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Further development (for a physical examination and medical opinion) is not required because there is no record of a bilateral knee disability during service or even in the several years since.  During his hearing before the Board, the Veteran testified that he had told his private doctor about his knee pain and his activities in service, and that his doctor had said in response that these knee problems could have been traceable to wear and tear on cartilage during service.  The Veteran resultantly was advised by this presiding judge to obtain the treatment report confirming this opinion as fact, and the record consequently was held open for 60 days in order to give him an opportunity to submit these private records to determine whether his private doctor actually wrote down these purported knee complaints and opinion regarding the etiology of this alleged knee disability and its relationship with the Veteran's service.  Unfortunately, however, despite this opportunity following the hearing, the Veteran did not submit any evidence from his doctor with regard to a bilateral knee disability and its relationship with the Veteran's military service.  That notwithstanding, the Board sees that records from Gonzaba Medical Group have been obtained, though they do not disclose any knee complaints or diagnosis.  

Ultimately then, to reiterate, the Veteran's claim is being denied because he has failed to show he has this claimed disability.  So the mere fact that his STRs could not be obtained has much less significance because, even if in the file, they could not address this critical element of the claim.  Moreover, he has not identified any pertinent evidence that remains outstanding.  As VA's duty to assist is met, the Board will proceed to addressing the merits of his claim.

II.  Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has claimed that he has a bilateral (meaning left and right) knee disability because of his service.  At his hearing, he testified that his bilateral knee problems began during physical training in service, and that symptoms of grinding, pain, and soreness have continued ever since.  He said he did not seek treatment during service for his symptoms, and that he had self-treated his knees since service.  He testified that his private doctor had advised him to treat his knee pain by taking Motrin and reducing his weight.  He said that, after he told his doctor about his activities in service, the doctor indicated that the knee problems could have been wear and tear on cartilage in service.  (It is worth repeating at this point, however, that this presiding judge kept the record open for 60 days after the hearing in order to allow the Veteran time to submit these private records, but he did not submit any records and the private records from Gonzaba Medical Group do not contain references to a knee disability or etiology of a knee problem in terms of its purported relationship with the Veteran's service.)  The Veteran therefore has been provided opportunity to submit this necessary supporting evidence, but for whatever reason he has not, including especially since his hearing.  It has now been well more than the allotted grace period of 60 days for doing this since, absent a request for an extension (which there was none), he had until May 12, 2015.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge (VLJ) at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

The Veteran served on active duty in the U. S. Coast Guard from April 1995 to December 1998.  As already alluded to, there are no available STRs showing any complaints, diagnosis, or treatment of a knee disability.  Nevertheless, he indicated in his March 2015 hearing testimony that he admittedly had not sought treatment for his knees during his service.  Therefore, on the basis of the service records alone, a bilateral knee disability was not affirmatively shown to have had onset during his service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran's military service ended in December 1998.  After service, the medical records do not disclose a finding or diagnosis of a knee disability, and there is no evidence that he has been seen for any complaints referable to his knees.  As earlier pointed out, he testified that he had complained of knee problems to his private doctor, who reportedly in turn had told him that his knee problems could have had their onset in service.  But there simply are no such records in the file showing either that a finding of a knee disability was made, including by diagnosis, or that a current knee disability may be related back to the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran testified to having bilateral knee pain that was traceable to his service.  He felt that physical training during his service had brought on knee symptoms that had persisted since his service.  In a statement received in April 2015, his wife attested that he constantly complained about his knees (grinding, soreness, and pain) that he attributed to running or to the vibrations while riding in small boats during his service that had deteriorated his cartilage.  She said the problems had existed for as long as she had known him (she added that they had been together since 2000).  But even a clinical finding such as pain, standing alone, does not constitute a ratable disability without an identified basis for the finding or symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  In short, there are no records showing a diagnosis of a bilateral knee disability, and the Veteran himself has essentially conceded as much at the Board hearing when he indicated that he did not seek treatment during service for knee problems and that after service he basically 
self-treated his symptoms. 

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of a bilateral knee disability that can be related to service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran (or his wife) as to diagnosis and causation have no probative value.


As the record now stands, the post-service evidence does not show a diagnosis of a bilateral knee disability.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, unfortunately, at no time since the filing of this claim has there been indication the Veteran has any present-day diagnosis referable to his knees.  Resultantly, service connection is not warranted because there is no current disability involving his knees to in turn relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

[The Veteran is advised that a future diagnosis of a bilateral knee disability could present a basis for reopening this claim.  See 38 C.F.R. § 3.156, regarding new and material evidence.]


ORDER

The appeal seeking service connection for bilateral knee disability is denied.  


REMAND

With regard to the remaining claims of entitlement to service connection for a low back disability, headaches, and disability manifested by acid reflux, the Veteran testified during his March 2015 hearing as to the following:  that he had scoliosis prior to service but sustained a back injury during service when he was thrown from his boat into the water while responding to an oil spill; that he has had muscle spasm and pain in his low back since the in-service injury without any further injury; that he received treatment for his back injury in service and was told he just had a muscle problem; that his back pain was now accompanied by numbness in his legs; that his doctor informed him that his back problems could be due to his in-service injury; that he also sustained a head injury during service when he hit a pipe overhead, which resulted in 10-12 stitches; that his head injury during service was not associated with loss of consciousness but migraines started soon thereafter, which caused him to lay down with the lights off once or twice a week (they now occurred one to two times a week and he treated them with Tylenol); that no medical professional has related his headaches to the head trauma during service; that his acid reflux began in service at his first duty station and he began taking Tums; and that his acid reflux has since grown worse such that he now took Aciphex daily.   

In April 2015, the Veteran submitted statements of a fellow serviceman, his wife, and his mother.  His friend indicated that he recalled the Veteran complaining during service of stomach problems and headaches, for which he took Tums or Rolaids and Tylenol.  He stated that the Veteran had informed him that his headaches had begun after hitting his head on a pipe during a fire drill.  He asserted that he had witnessed the Veteran's back injury when he was slung out of the boat when they were responding to a call in bad weather and that he had to drop the Veteran off at the medical center for further evaluation.  He stated that the Veteran told him later that he may have strained his back and that the Veteran continued to complain of tightness and soreness from time to time and sought medical assistance for it.  The Veteran's wife of 15 years attested to the Veteran's problems with low back pain, headaches, and acid reflux throughout their marriage.  The Veteran's mother recalled that the Veteran was born with scoliosis and was seen with low back pain in childhood, but that he was accepted for service because his back condition was noted to be mild.  She subsequently learned of injuries to his low back and head during service, for which he still had problems.  

The STRs as mentioned are unavailable.  Many years after service, private records show the Veteran received treatment for chronic gastroesophageal reflux disease (GERD) from at least 2006 and that in 2008 he complained of low back pain with numbness into his right lower extremity.  VA records show that in January 2004 he complained of right ear pain that was giving him a migraine, and that on active problem lists in 2015 he was noted to have GERD, chronic low back pain, migraine, and idiopathic scoliosis.  

Notably, the Veteran has not been afforded a VA examination to determine whether his claimed disabilities are related to his service.  In light of his hearing testimony, statements of his family and a friend, and the current VA and private evidence of a low back disability, headaches, and an acid reflux condition (GERD), the Board finds that further development of the record is necessary, to specifically include VA examinations and medical opinions addressing the etiology of these claimed conditions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, a review of the available VA outpatient records shows that in March 2015 the Veteran was seen at the emergency department with complaints of back pain, and that lumbosacral spine X-rays were evidently taken at that time.  The results of the X-rays are not of record and should be obtained, along with any other updated records of treatment, if any, of his low back, headaches, and acid reflux.  38 C.F.R. § 3.159(c).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain for association with the claims file all VA outpatient records since March 2015, regarding treatment of the Veteran for a low back disability, headaches, and a disability manifested by acid reflux, including lumbosacral X-rays that were pending in March 2015.  

2.  Upon receipt of all additional records, arrange for an appropriate examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that he has a currently diagnosed low back disability that is related to his period of service from April 1995 to December 1998.  In the opinion, the examiner should clearly identify all low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to consider the following facts as noted.  Testimony of the Veteran is to the effect that he has had low back pain and spasm ever since an in-service injury, for which he received treatment at the time and he continued to receive treatment.  In a statement, a fellow serviceman attested to having witnessed the Veteran's back injury and his continuing complaints of tightness and soreness thereafter for which the Veteran had sought medical assistance from time to time.  In a statement, the Veteran's wife attested to the Veteran's problems with low back pain since 2000.  In a statement, the Veteran's mother indicated that the Veteran was born with scoliosis and was seen in childhood with back pain, but that he was accepted into service for a mild scoliosis; she then learned of a low back injury in service that continued to be problematic for him.  Service treatment records are unavailable.  After service, VA outpatient records show that the Veteran has been treated for low back pain and muscle spasm, and that chronic low back pain and idiopathic scoliosis appear as active problems in 2015.  Private records from Gonzaba Medical Group show he complained of low back pain with numbness into the right lower extremity in April 2008 and again complained of back pain in March 2015.   

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate.  The examiner should specifically address the significance, if any, of the idiopathic scoliosis listed as an active problem in VA records, and comment on its etiology and whether it existed prior to service and was aggravated therein.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

3.  Also arrange for an appropriate examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that he has a currently diagnosed headache disability that is related to his period of service from April 1995 to December 1998.  The claims file must be reviewed by the examiner in conjunction with the examination.

Testimony of the Veteran is to the effect that he has had headaches ever since an in-service injury that required 10-12 stitches, which caused him to lay down with the lights off.  In a statement, a fellow serviceman recalled the Veteran had headaches during service for which he took Tylenol.  In a statement, the Veteran's wife attested to the Veteran's headaches since 2000.  In a statement, the Veteran's mother indicated that she learned of the Veteran's in-service head injury for which he continued to have problems.  Service treatment records are unavailable.  After service, VA outpatient records show that in January 2004 the Veteran complained of right ear pain giving him a migraine, and that in 2015 migraine is listed as an active medical problem for the Veteran.  

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate.

4.  As well, arrange for an appropriate examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that he has a currently diagnosed disability manifested by acid reflux that is related to his period of service from April 1995 to December 1998.  The claims file must be reviewed by the examiner in conjunction with the examination.

Testimony of the Veteran is to the effect that his acid reflux began at his first duty station in service and he took Tums, and that his problem has only grown worse and he now took daily medication.  In a statement, a fellow serviceman recalled the Veteran complaining of stomach problems during service for which he took Tums or Rolaids.  In a statement, the Veteran's wife attested to the Veteran's headaches since 2000.  Service treatment records are unavailable.  After service, VA outpatient records show that GERD appears as an active medical problem in 2015.  Private records from Gonzaba Medical Group show that since 2006 he has been seen with longstanding GERD.  

*The examiners must discuss the underlying rationales of their opinions and cite to supporting factual data and medical literature where appropriate.

5.  Then readjudicate these claims for service connection for a low back disability, headaches, and a disability manifested by acid reflux in light of this and all other additional evidence.  If these claims continue to be denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


